Citation Nr: 0807865	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1967 to May 1971 
an from August 1972 to July 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied service connection for PTSD.  

The veteran was scheduled to report for a video conference at 
the RO to present testimony in support of his appeal before a 
Veterans Law Judge sitting in Washington, DC.  The veteran 
failed to report to the scheduled hearing and did not provide 
good cause for his failure to report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  

The veteran's DD Form 214 and other documents of record 
reveal that the veteran served in Vietnam as a combat medic.  
He received various medals denoting participation in combat, 
including the Bronze Star Medal with V device, Vietnam 
Campaign Medal, Combat medal badge, Republic of Vietnam 
Gallantry Cross Unit Citation with Palm, and Combat Infantry 
Badge.  

At a VA examination in August 2005, the veteran reported 
chronic symptoms associated with PTSD.  The examination 
report noted that the veteran had mild social isolation and 
some dreams related to Vietnam experiences.  The examiner did 
not diagnose PTSD.

In his Notice of Disagreement, the veteran explained that one 
symptom of his PTSD condition was that he did not feel 
comfortable discussing his condition and has avoided 
diagnosis and treatment in the past.  

A VA outpatient treatment record in May 2006 shows a positive 
PTSD screening.  

Given the positive PTSD screen, rendered since the last VA 
examination, as well as the veteran's assertions regarding 
his difficulty communicating and his documented combat 
experiences in Vietnam, the veteran should be afforded 
another VA examination to determine if he suffers from a 
psychiatric disorder, including PTSD, that resulted from his 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA and/or private treatment 
records showing treatment and/or 
diagnosis of an acquired psychiatric 
disorder, to include PTSD.  

2.  Schedule the veteran for a VA 
psychiatric examination that specifically 
includes psychological testing, and any 
other tests to determine whether the 
veteran now experiences PTSD and/or some 
other acquired psychiatric disorder.  The 
examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and any in-service 
stressor(s) reported by the veteran.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination(s).  Importantly, 
the veteran should be advised of the 
consequences should he fail to report to 
the scheduled examination, under 
38 C.F.R. § 3.655.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



